DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I, claims 1-23 and the species as recited on page 2 of the response, in the reply filed on 3/22/2021 is acknowledged.
Claims 1-23 will be examined on the merits herein.
Claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/22/2021.

Information Disclosure Statement
The IDS filed 11/8/2018 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 16, 17, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “FlexiThixTM polymer”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polyvinylpyrrolidone and, accordingly, the identification/description is indefinite.
Claim 16 recites “high spreadabilility, antipeeling, desired wetness, desired slipperiness, excellent skinfeel, improved skin elasticity, and improved immediate afterfeel, and improved afterfeel 10 minutes after application.” Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005).  In the instant case, the instant specification provides no stand for measuring the scope of the terms recited by the instant claim.  
Claim 17 recites “providing moisture in the skin and improving visual signs of dryness and tactile roughness to the skin of a subject upon application of said Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005).  In the instant case, the instant specification provides no stand for measuring the scope of the terms recited by the instant claim.  
Claim 21 recites “Questice Liquid” and “Frescolat-X-Cool”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe menthol and, accordingly, the identification/description is indefinite.
Claim 22 recites “Questice Liquid”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the 
Claim 23 recites “Frescolat-X-Cool”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe menthol and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 10-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maitra et al. (US 2010/0266649, of record) in view of Coppertone Sport SPF 15 (https://dailymed.nlm.nih.gov/dailymed/lookup.cfm?setid=27f80779-1b01-7522-e054-00144ff8d46c, hereafter Coppertone, of record).
Maitra et al. teaches an anhydrous gel (see [0015]) for use as cosmetic compositions (see [0016]).  Maitra et al. teaches that the solvent is an alcohol in a 
Maitra et al. does not teach octyldodecyl/glyceryl hydroxy stearate dilinoleate dimethicone copolymer.
Coppertone teaches a sunscreen with active agents (i.e. avobenzone), alcohol, Polyester-27 (i.e. octyldodecyl/glyceryl hydroxy stearate dilinoleate dimethicone copolymer), silica, beeswax (i.e. a skin conditioning agent), and Vitamin E (i.e. an emollient).
Regarding claim 1, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maitra et al. and Coppertone to arrive at an anhydrous gel formulation comprising about 25% to about 90% alcohol, one or more film forming agents, one of which is octyldodecyl/glyceryl hydroxy stearate dilinoleate dimethicone copolymer, one or more active agents, one or more viscosity increasing agents, one of which is a fumed silica, one or more skin conditioning agents, and one or more emollients.  One would be motivated to do so with a reasonable expectation of success, as both are drawn to formulations which can be utilized as a sunscreen, and Maitra et al. teaches that the composition provides optical blurring of wrinkles, fine lines, pores, and skin imperfections (see [0002]).
prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 3, Maitra et al. teaches that low molecular weight alcohols having less than 8 carbons, including ethanol, are suitable as aqueous phase solvents (see [0101]).  The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Regarding claim 4, Maitra et al. teaches 0.1-10% by weight of acrylates/dimethicone copolymer/cyclomethicone.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maitra et al. and Coppertone and utilize 0.1-10% by weight octyldodecyl/glyceryl hydroxy stearate dilinoleate dimethicone copolymer.  One would be motivated to do so with a reasonable expectation of success as Maitra et al. teaches sunscreen compositions can be successfully formulated with 0.1-10% by weight a similar methicone copolymer.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect “about 5%” to have the same properties as “about 2%”.
Regarding claim 10, Maitra et al. teaches silicone elastomers (see [0073]).
Regarding claim 11, Maitra et al. teaches preferred silicone elastomers are crosslinked organopolysiloxanes such as dimethicone/vinyl dimethicone crosspolymers (see [0077]).
Regarding claim 12, Maitra et al. teaches fragrances (see [0089]).
Regarding claim 14, Maitra et al. teaches zinc oxide (see [0062]).
Regarding claim 15, Maitra et al. teaches a sunscreen with sunscreen active agents (see Table 1).
Regarding claims 16 and 17, Maitra et al. teaches efficient optical blurring of wrinkles, fine lines, pores, skin imperfections (see [0002]). Maitra et al. teaches emollients and humectants (see [0088]) and viscosity and rheology modifiers such as thickeners (see [0089]). Maitra et al. teaches lotions that enhance skin feel (see [0092]).  
Regarding claim 18, Maitra et al. teaches surface treated fumed silica (see [0064]).
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Maitra et al. (US 2010/0266649, of record) and Coppertone Sport SPF 15 (https://dailymed.nlm.nih.gov/dailymed/lookup.cfm?setid=27f80779-1b01-7522-e054-00144ff8d46c, hereafter Coppertone, of record) further in view of Ferrari et al. (US 2004/0170586) as evidenced by Zhao (US 2012/0065163).
	The teachings of Maitra et al. and Coppertone have been set forth above.
	Maitra et al. and Coppertone do not teach ethylhexyl isononanoate, dicapryryl ether, silica dimethicone silylate or beeswax.
Ferrari et al. teaches anhydrous compositions (see [0014]) and teaches embodiments which include sunscreens (see [0003]). Ferrari et al. teaches that the composition can include 5 to 90% by weight of short chain esters (see [0539)], which can be selected from a group which includes ethylhexyl isononanoate (see [0530]). Ferrari et al. teaches that the short chain ester can also be replaced by additional ingredients which offer similar cosmetic properties, such as dicapryl ether (see [0541-0542]). Ferrari et al. teaches that the composition can include waxes (see [0455]) and teaches that the wax can be selected from those generally used in cosmetics, such as beeswax (see [0545]). Ferrari et al. teaches less than 5% by weight of wax (see [0545)].  Ferrari et al. teaches that the composition can include 1% to 10% by weight (see [0552]) of PVP (polyvinylpyrrolidone) for staying power properties and also for the feel and consistency properties (see [0551]). Ferrari et al. teaches from 0.05% to 35% liposoluble gelling agent (see [0523]).  Ferrari et al. teaches that the liposoluble gelling 
Regarding claim 5, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 5 to 90% by weight dicapryl ether as taught by Ferrari et al. in the composition of Maitra et al. and Coppertone.  One would be motivated to do so with a reasonable expectation of success to add further skin conditioning to the composition, and Ferrari et al. teaches that dicapryl ether can be used in anhydrous cosmetic compositions. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 6, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 5 to 90% by weight ethylhexyl isononanoate as taught by Ferrari et al. in the composition of Maitra et al. and Coppertone.  One would be motivated to do so with a reasonable expectation of success to add further skin conditioning to the composition, and Ferrari et al. teaches that ethylhexyl isononanoate can be used in anhydrous cosmetic compositions and offers similar cosmetic properties. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 8, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 1% to 10% by weight prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 9 and 19, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 0.05% to 35% by weight of a liposoluble gelling agent such as CAB-O-SIL TS-720® as taught by Ferrari et al. in the composition of Maitra et al. and Coppertone.  One would be motivated to do so with a reasonable expectation of success as Ferrari et al. teaches that 0.05% to 35% by weight of a fumed silica can be used as a liposoluble gelling agent in a similar cosmetic composition.  As evidenced by Zhao, CAB-O-SIL TS-720® is silica dimethicone silylate (see [0032]).
Regarding claim 13, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize less than 5% by weight of beexwax as taught by Ferrari et al. in the composition of Maitra et al. and Coppertone.  One would be motivated to do so with a reasonable expectation of success as Maitra et al. suggests the addition of a wax (see [0082]) and Ferrari et al. that beeswax is a wax that is routinely used in cosmetics (see [0545]).  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claims 1-4, 7, 10, 12, and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Maitra et al. (US 2010/0266649, of record) and Coppertone Sport SPF 15 (https://dailymed.nlm.nih.gov/dailymed/lookup.cfm?setid=27f80779-1b01-7522-e054-00144ff8d46c, hereafter Coppertone, of record) further in view of Schafer et al. (US 2005/0053632).
The teachings of Maitra et al. and Coppertone have been set forth above.
Maitra et al. and Coppertone do not teach a cooling agent.
Schafer et al. teaches a cooling cosmetic or medical topical preparation (see abstract). Schafer et al. teaches that the preparations include sunscreens (see [0064]). Schafer et al. teaches that the cooling agents interact with the heat receptors in the skin and thus trigger a sensation of cold without generating a measurable physical cooling, and that menthol and menthol derivatives are used (see [0023] and [0049]). Schafer et al. teaches that at high concentrations they can have irritative potential and significant intrinsic odor (see [0023]).  Schafer et al. teaches that compositions afford pleasant cooling when applied (see [0029]).
Regarding claims 20-23, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize menthol as taught by Schafer et al. in the composition of Maitra et al. and Coppertone.  One would be motivated to do so with a reasonable expectation of success to add a pleasant cooling when applied as taught by Schafer et al.  Further, one skilled in the art would be 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17-18 of copending Application No. 16/300342 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/300342 is drawn to an anhydrous gel formulation comprising about 25% to about 90% alcohol, one or more film forming agents, one of which is octyldodecyl/glyceryl hydroxy stearate dilinoleate dimethicone copolymer, one or more active agents, one or more viscosity increasing agents, one of which is a fumed silica, one or more skin conditioning agents, and one or more emollients.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Melissa L Fisher/           Primary Examiner, Art Unit 1611